This appeal is prosecuted by case-made. A motion for new trial was filed on December 12, 1910. The record fails to show when this motion was acted upon. The case-made was served on opposing counsel April 19, 1911. The record is not certified as a transcript.
The record before us failing to affirmatively show that the case-made was served within three days after final judgment, or within an extension of time properly allowed by the court, the same is a nullity and presents nothing for this court to review. The cause is dismissed. Com'rs v. Porter, 19 Okla. 173,92 P. 152; Bettis v. Cargile, 23 Okla. 301, 100 P. 436;Lankford v. Wallace, 26 Okla. 857, 110 P. 672; Carr v.Thompson, 27 Okla. 7, 110 P. 667; Lathim v. Schlack,27 Okla. 522, 112 P. 968; Willson v. Willson, 27 Okla. 419,112 P. 970; McCoy v. McCoy, 27 Okla. 371, 112 P. 1040;School District v. Cox, 27 Okla. 459, 112 P. 1041; First Nat.Bank v. Oklahoma Nat. Bank, 29 Okla. 411, 118 P. 574; Bettisv. Cargile, 34 Okla. 319, 126 P. 222.
By the Court: It is so ordered. *Page 342